        Case             ---------------
         Case1:20-cr-00521-CM
              1:20-cr-00521-CM Document
                                Document45-1
                                         48 Filed
                                             Filed 10/23/20
                                                    10/21/20 Page
                                                             Page 11of
                                                                     of17
                                                                        17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Protective Order

                V.                                                              20 Cr. 521 (CM)

 JAMES CAHILL,
 CHRISTOPHER KRAFT,
 PA TRICK HILL,                                             USDCSDNY
 MATTHEW NORTON,
 WILLIAM BRIAN W ANGERMAN,
                                                            DOCUMENT
 KEVIN MCCARRON,                                           I ELECTRONICALLY FILEµ
 JEREMY SHEERAN,
   a/k/a "Max,"
                                                           II
                                                            DOC#·
                                                            OATE ~lLED:    IO
                                                                                INI ;)o dP
 ANDREW MCKEON,
 ROBERT EGAN,
 SCOTT ROCHE, and
 ARTHUR GIPSON,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government's ongoing investigation of uncharged
          Case1:20-cr-00521-CM
         Case   1:20-cr-00521-CM Document
                                  Document45-1
                                           48 Filed
                                               Filed 10/23/20
                                                     10/21/20 Page
                                                              Page 22 of
                                                                      of 17
                                                                         17
                                                                                                    -
individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

referred to herein as "Sensitive Disclosure Material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be

produced by the Government and which contain Sensitive Disclosure Material may be designated

as "Sensitive Disclosure Material" by the Government and conspicuously marked as such, either

by marking the materials themselves; the file names of the materials; or the folders containing the

materials, with the words "Sensitive Disclosure Material." The Government's designation of

material as Sensitive Disclosure Material will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel ("the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any


                                                  2
         Case1:20-cr-00521-CM
        Case  1:20-cr-00521-CM Document
                                Document45-1
                                         48 Filed
                                             Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 33 of
                                                                    of 17
                                                                       17                          -
disclosure material or Sensitive Disclosure Material on any Internet site or network site 1 to which

persons other than the parties hereto have access, and shall not disclose any disclosure material to

the media or any third party except as set forth below.

       6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendants for purposes of defending this action, (b) personnel for whose conduct

counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes

of defending this action; or (c) prospective witnesses for purposes of defending this action.

       7.   Sensitive Disclosure Material may be disclosed by counsel to defendants and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defepnding this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible ; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible (except when a defendant is reviewing

Sensitive Disclosure Material at counsel ' s office); and shall not be copied or otherwise recorded

by the defendants.

       8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.



1
 This does not prohibit counsel for any defendant from using secure private web services, such as
"Drop Box," to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                 3
        Case             ----------------
         Case1:20-cr-00521-CM
              1:20-cr-00521-CM Document
                                Document45-1
                                         48 Filed
                                             Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 44 of
                                                                    of 17
                                                                       17




       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                            Disclosure and Protection of Seized ESI

        10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various cell phones, cloud services, and email accounts

belonging to, among others, the defendants.

        11. Upon consent of all counsel (except for counsel for Defendant Jeremy Sheeran), the

Government is authorized to disclose to counsel for the defendants, for use solely as permitted

herein, the entirety of such seized ESI as the Government believes may contain disclosure material

("the seized ESI disclosure material"). The defendants, defense counsel, and personnel for whose

conduct counsel is responsible, i.e., personnel employed by or retained by counsel, may review

the seized ESI disclosure material to identify items pertinent to the defense. They shall not further

disseminate or disclose any portion of the seized ESI disclosure material except as otherwise set

forth under this Order. This paragraph does not apply to Defendant Jeremy Sheeran.

       12. This Order places no restriction on a defendant's use or disclosure, or the use or

disclosure by that defendant's counsel, of ESI that originally belonged to the defendant.




                                                 4
        Case               ---------------
         Case1:20-cr-00521-CM
              1:20-cr-00521-CM Document
                                Document45-1
                                         48 Filed
                                             Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 55 of
                                                                    of 17
                                                                       17




       13 . Nothing in this Order prevents defense counsel from distributing any of the protected

materials in this Order, including ESI disclosure material, to or with a co-defendant's counsel

pursuant to a joint defense agreement, if the co-defendant's counsel has signed this Order.

                               Return or Destruction of Material
       14. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later, subject to defense counsel ' s obligation to retain client files under the Rules of

Professional Conduct. This provision does not apply to any disclosure material or ESI that belongs

to the defendant.

       15. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government's

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.




                                                 5
            Case
                           ------------·-
             Case1:20-cr-00521-CM
                  1:20-cr-00521-CM Document
                                    Document45-1
                                             48 Filed
                                                 Filed 10/23/20
                                                       10/21/20 Page
                                                                Page 66 of
                                                                        of 17
                                                                           17




                                         Retention of Jurisdiction

         16. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

     ILAN T. GRAFF
     Attorney for United States
     Acting Under Authority Conferred by 28 U.S.C. § 515


by   FJlsd:ifa
       anielle R. Sassoon
                                                         Date:       10/21 /2020


     Jun Xiang
     Laura de Oliveira (SA USA)
     Assistant United States Attorneys


                                                         Date:
     Sanford Talkin, Esq.
     Counsel for James Cahill


                                                         Date:
     Edward Sapone, Esq.
     Counsel for Christopher Kraft


                                                         Date:
     Alberto Ebanks, Esq.
     Counsel for Patrick Hill


                                                         Date:
     James Froccaro Jr. , Esq.
     Counsel for Matthew Norton




                                                     6
       Case1:20-cr-00521-CM
      Case  1:20-cr-00521-CM Document
                              Document45-1
                                       48 Filed
                                           Filed 10/23/20
                                                 10/21/20 Page
                                                          Page 77 of
                                                                  of 17
                                                                     17                             -
                                     Retention of Jurisdiction

        16. The provisions of this order shall not tenninate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following tennination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

by: _ _ _ _ __ _ _ __                                 Date:
   Jason M. Swergold
   Danielle R. Sassoon



   Assi~g~s
   Jun Xiang
   Laura de Oliveira (SAUSA)




                                                      Date:       \o;{qAo
   Sanford Talkin, Esq.
   Counsel for James Cahill


                                                      Date:
   Edward Sapone, Esq.
   Counsel for Christopher Kraft


                                                      Date:
   Alberto Ebanks, Esq.
   Counsel for Patrick Hill


                                                      Date:
   James Froccaro Jr., Esq.
   Counsel for Matthew Norton




                                                 6
            Case          --------------
             Case1:20-cr-00521-CM
                   1:20-cr-00521-CM Document
                                     Document45-1
                                              48 Filed
                                                  Filed 10/23/20
                                                        10/21/20 Page
                                                                 Page 88 of
                                                                         of 17
                                                                            17




                                     Retention of Jurisdiction

        16. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    Acting United States Attorney

by: - - - -- - - -- - -                               Date:
    Jason M. Swergold
    Danielle R. Sassoon
    Jun Xiang
    Laura de Oliveira (SAUSA)
    Assistant United States Attorneys


                                                      Date:
    Sanford Talkin, Esq.
    Counsel for James Cahill


   c~v.            c_) ~~
   Edward Sapone, Esq.
                                                      Date:   10/20/2020

    Counsel for Christopher Kraft


                                                      Date:
    Alberto Ebanks, Esq.
    Counsel for Patrick Hill


                                                      Date:
    James Froccaro Jr., Esq.
    Counsel for Matthew Norton




                                                  6
        Case             --------------·-
         Case1:20-cr-00521-CM
              1:20-cr-00521-CM Document
                                Document45-1
                                         48 Filed
                                             Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 99 of
                                                                    of 17
                                                                       17



                                     Retention of Jurisdiction

        16. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    Acting United States Attorney

by: _ _ _ _ __ _ _ __                                 Date:
    Jason M. Swergold
    Danielle R. Sassoon
    Jun Xiang
    Laura de Oliveira (SAUSA)
    Assistant United States Attorneys


                                                      Date:
   Sanford Talkin, Esq.
   Counsel for James Cahill


                                                      Date:
   Edward Sapone, Esq.
   Counsel for Christopher Kraft



        ~-----
   Alberto Ebanks, Esq.
   Counsel for Patrick Hill
                                                      Date:




                                                      Date:
   James Froccaro Jr., Esq.
   Counsel for Matthew Norton




                                                 6
            Case1:20-cr-00521-CM
           Case
                                 ---------------
                 1:20-cr-00521-CM Document
                                   Document45-1
                                            48 Filed
                                                Filed 10/23/20
                                                      10/21/20 Page
                                                               Page 10
                                                                    10 of
                                                                       of 17
                                                                          17




                                          Retention of Jurisdiction

          I 6. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      Acting United States Attorney

by:                                                       Date:
      ------------
      Jason M. Swergold
      Danielle R. Sassoon
      Jun Xiang
      Laura de Oliveira (SAUSA)
      Assistant United States Attorneys


                                                          Date:
      Sanford Talkin, Esq.
      Counsel for James Cahill


                                                          Date:
      Edward Sapone, Esq.
      <;ounsel for Christopher Kraft


                                                          Date:
      Alberto Ebanks, Esq.
      Counsel for Patrick Hill
             (\.
              •   I
              ', I                                        Dare:~




                                                     6
         Case1:20-cr-00521-CM
        Case                  ----------------•
              1:20-cr-00521-CM Document
                                Document45-1
                                         48 Filed
                                             Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 11
                                                                 11 of
                                                                    of 17
                                                                       17


                        Digitally signed by Jill R.

   Jill R. Shellow ~~~~~;>20102013,35 ,49
                        ·04'00'                           Date:
   Jill Shellow, Esq.
   Counsel for William Brian Wangem1an


                                                          Date:
   Camille Abate, Esq.
   Counsel for Kevin Mccarron


                                                          Date:
   Evan Lipton, Esq .
   Henry Mazurek, Esq.
   Counsel for Jeremy Sheeran



                                                          Date:
   Jeffrey Pittell, Esq.
   Counsel for Andrew McKeon



                                                          Date:
   Roland Riopelle, Esq.
   Counsel for Robert Egan


                                                          Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                                                          Date:
   John Kaley, Esq.
   Counsel for Arthur Gipson


SO ORDERED:
Dated: New York, New York
       October_, 2020

                                                      THE HONORABLE COLLEEN MCMAHON
                                                      CHIEF UNITED STATES DISTRICT JUDGE
                                                      7
       Case
                       ---------------
        Case1:20-cr-00521-CM
             1:20-cr-00521-CM Document
                               Document45-1
                                        48 Filed
                                            Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 12
                                                                  12 of
                                                                     of17
                                                                        17




                                             Date:
   Jill Shellow, Esq.
   Counsel for William Brian Wangerman


                                             Date:   10/20/2020
   Camille Abate, Esq.
   Counsel for Kevin Mccarron


                                             Date:
   Evan Lipton, Esq.
   Henry Mazurek, Esq.
   Counsel for Jeremy Sheeran



                                             Date:
   Jeffrey Pittell, Esq.
   Counsel for Andrew McKeon



                                             Date:
   Roland Riopelle, Esq.
   Counsel for Robert Egan


                                             Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                                             Date:
   John Kaley, Esq.
   Counsel for Arthur Gipson


SO ORDERED:
Dated: New York, New York
       October_, 2020

                                         THE HONORABLE COLLEEN MCMAHON
                                         CHIEF UNITED STA TES DISTRICT JUDGE
                                         7
        Case1:20-cr-00521-CM
       Case  1:20-cr-00521-CM Document
                               Document45-1
                                        48 Filed
                                            Filed 10/23/20
                                                   10/21/20 Page
                                                            Page 13
                                                                  13of
                                                                     of17
                                                                        17




                                             Date:
   Jill Shellow, Esq.
   Counsel for William Brian Wangerman


                                             Date:
   Camille Abate, Esq.
     u sel for Kevin Mccarron


                '                            Date:      10/19/2020
   Evan Lipton, Esq.
   Henry Mazurek, Esq.
   Counsel for Jeremy Sheeran



                                             Date:
   Jeffrey Pittell, Esq.
   Counsel for Andrew McKeon



                                             Date:
   Roland Riopelle, Esq.
   Counsel for Robert Egan


                                             Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                                             Date:
   John Kaley, Esq .
   Counsel for Arthur Gipson


SO ORDERED:
Dated: New York, New York
       October_, 2020

                                         THE HONORABLE COLLEEN MCMAHON
                                         CHIEF UNITED STATES DISTRICT JUDGE
                                         7
        Case1:20-cr-00521-CM
       Case                  ----------------
             1:20-cr-00521-CM Document
                               Document45-1
                                        48 Filed
                                            Filed 10/23/20
                                                  10/21/20 Page
                                                           Page 14
                                                                14 of
                                                                   of 17
                                                                      17




                                             Date:
   Jill Shellow, Esq.
   Counsel for William Brian Wangerman


                                             Date:
   Camille Abate, Esq.
   Counsel for Kevin McCarron


                                             Date:
   Evan Lipton, Esq.
   Henry Mazurek, Esq.
   Counsel for Jeremy Sheeran



                                             Date:   10.19.20
           ittell, Esq.
            or Andrew McKeon



                                             Date:
   Roland Riopelle, Esq.
   Counsel for Robert Egan


                                             Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                                             Date:
   John Kaley, Esq .
   Counsel for Arthur Gipson


SO ORDERED:
Dated: New York, New York
       October_, 2020

                                         THE HONORABLE COLLEEN MCMAHON
                                         CHIEF UNITED STATES DISTRICT JUDGE
                                         7
        Case1:20-cr-00521-CM
       Case  1:20-cr-00521-CM Document
                               Document45-1
                                        48 Filed--------------•-
                                            Filed 10/23/20
                                                  10/21/20 Page
                                                           Page 15
                                                                15 of
                                                                   of 17
                                                                      17




                                                                                 Date:
   Jill Shellow, Esq.
   Counsel for William Brian Wangerman


                                                                                 Date:
   Camille Abate, Esq.
   Counsel for Kevin McCarron


                                                                                 Date:
   Evan Lipton, Esq.
   Henry Mazurek, Esq.
   Counsel for Jeremy Sheeran



                                                                                 Date:
   Jeffrey Pittell, Esq.
   Counsel for Andrew McKeon


  Roland G.        Dtgrt.illy itgrw.d by Rol.nd G RIOPf'lle
                   ON: cnaRoland G. fhopt"lle o-Storc~ ri &
                   Rtopellt ,llP. ou,. P.trtne.,

  Riopelle         en\illl•1riop<! lle.->~t1c.ir1aridri0Pf'lle <oin. c: VS
                   D,11•· 2020 10.20 17 ~4 18-04'00'
                                                                                 Date:    10/20/2020
   Roland Riopelle, Esq.
   Counsel for Robert Egan


                                                                                 Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                                                                                 Date :
   John Kaley, Esq.
   Counsel for Arthur Gipson


SO ORDERED:
Dated: New York, New York
       October_, 2020

                                                                             THE HONORABLE COLLEEN MCMAHON
                                                                             CHIEF UNITED STA TES DISTRICT JUDGE
                                                                             7
       Case1:20-cr-00521-CM
      Case                   ----------------
             1:20-cr-00521-CM Document
                               Document 48 Filed
                                       45-1 Filed 10/23/20
                                                  10/21/20 Page
                                                           Page 16
                                                                16 of
                                                                   of 17
                                                                      17




                                             Date:
   Jill Shellow, Esq.
   Counsel for William Brian Wangerman


                                             Date:
   Camille Abate, Esq.
   Counsel for Kevin McCarron


                                             Date:
   Evan Lipton, Esq.
   Henry Mazurek, Esq.
   Counsel for Jeremy Sheeran



                                             Date:
   Jeffrey Pittell, Esq.
   Counsel for Andrew McKeon



                                             Date:




                                             Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                                             Date:
   John Kaley, Esq.
   Counsel for Arthur Gipson


SO ORDERED:
Dated: New York, New York
       October_, 2020

                                         THE HONORABLE COLLEEN MCMAHON
                                         CHIEF UNITED STA TES DISTRICT JU DGE
                                         7
            Casel:20-cr-00521-CM
           Case                 --------------
                  1:20-cr-00521-CM Document
                                    Document45-1
                                             48 Filed
                                                 Filed10/23/20
                                                       10/21/20 Page
                                                                 Page17
                                                                      17ofof17
                                                                             17




  Jill Shellow, Esq.                           Date:
  Counsel for William Brian Wangerman



  Camille Abate, Esq.                          Date:
  Counsel for Kevin Mccarron



                                               Date:
    Evan Lipton, Esq.
    Henry Mazurek, Esq .
  . Counsel for Jeremy Sheeran




                                               Date:
   Jeffrey Pittell, Esq.
   Counsel for Andrew McKeon



                                               Date:
   Roland Riopelle, Esq.
   Counsel for Robert Egan


                                               Date:
   Alan Abramson, Esq.
   Glenn Morak, Esq.
   Counsel for Scott Roche

                  ~--
          aley, Esq.
                                               Date:

    o   sel for Arthur Gipson


SO ORDERED:
Dated: New Yo~~ New York
       October~ • 2020

                                           THE HONORABLE COLLEEN MCMAHON
                                           CHIEF UNITED STATES DISTRICT JUDGE
                                           7
